Exhibit 10(e)

EMPLOYMENT CONTINUITY AGREEMENT

This Employment Continuity Agreement (the “Agreement”) is made as of August 28,
2000, between BOE Financial Services of Virginia, Inc. (“BOE Financial”), and
(the “Executive”). The purpose of the Agreement is to encourage the Executive to
continue in employment with the Company following a Change of Control by
providing reasonable employment security to the Executive, and to recognize the
prior service of the Executive in the event that the Executive’s employment with
the Company terminates under defined circumstances following a Change of
Control.

Section 1. Definitions. For purposes of this Agreement:

(a) “Affiliated Company” means any corporation which is a member of a controlled
group of corporations that includes BOE Financial, as determined pursuant to
Section 1563(a) of the Internal Revenue Code of 1986, without regard to Sections
1563(a)(4) or 1563(e)(3)(c).

(b) “Base Salary” shall mean the Executive’s annual base salary in effect as of
the Effective Date.

(c) “Beneficiary” shall mean the person or entity designated by the Executive,
by written instrument delivered to the Company, to receive any benefits payable
under this Agreement in the event of the Executive’s death. If the Executive
fails to designate a Beneficiary, or if no Beneficiary survives the Executive,
such death benefits shall be paid to the Executive’s estate.

(d) “Board” shall mean the Board of Directors of BOE Financial.

(e) “Change of Control” shall mean the occurrence of any of the following
events:

(i) any person, including the “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 becomes the owner or beneficial owner of BOE
Financial securities having 20% or more of the combined voting power of the then
outstanding BOE Financial securities that may be cast for the election of
initiated by BOE Financial, or open market purchases approved by the Board, as
long as the majority of the Board approving the purchases is also the majority
at the time the purchases are made); or

(ii) as the direct or indirect result of, or in connection with, a cash tender
or exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of BOE Financial before such transactions cease to constitute a
majority of the Board, or any successor’s board, within two years of the last of
such transactions.



--------------------------------------------------------------------------------

(f) “Company” means BOE Financial and each Affiliated Company.

(g) “Effective Date” shall mean the date on which a Change of Control occurs.

(h) “Good Cause” shall mean the Executive’s (i) material misappropriation with
respect to the business assets of the Company, (ii) persistent refusal or
willful failure materially to perform his duties and responsibilities to the
Company, which continues after the Executive receives notice of such refusal or
failure, (iii) conviction of a felony, or (iv) use of drugs or alcohol that
interferes materially with the Executive’s performance of his duties.

(i) “Maximum Bonus Opportunity” shall mean the maximum cash bonus payable to the
Executive by the Company.

(j) “Salary Continuance Benefit” shall mean benefit described in Section 2(b),
(c) and (d) of this agreement.

(k) “Severance Benefit” shall mean the Salary Continuance Benefit and the
Welfare Continuance Benefit described in Section 2 of this agreement.

(l) “Severance Period” shall mean the period beginning on the date the
Executive’s employment with the Company terminates and ending on the date that
is one (1) year thereafter.

(m) “Termination with Good Reason” means, unless and to the extent otherwise
waived in writing by the Executive, the termination of the Executive’s
employment with the Company which is initiated by the Executive and that occurs
within 90 days of any of the following events (excluding for this purpose,
isolated, insubstantial and inadvertent actions not in bad faith and which are
remedied by the Company within 15 days after receipt of notice thereof given by
the Executive):

(i) a decrease in the Executive’s aggregate Base Salary and incentive bonus
opportunity or a significant reduction in the amount of additional benefits or
perquisites provided to the Executive as of the Effective Date;

(ii) any action by the Company which decreases the Executive’s authority, duties
or responsibilities of the Executive as of the Effective Date.

(iii) the assignment of duties to the Executive that are inconsistent with the
duties and responsibilities of the Executive as of the Effective Date.

 

2



--------------------------------------------------------------------------------

(n) “Welfare Continuance Benefit” shall mean the benefit described in
Section 2(e).

(o) “Welfare Plan” shall mean any health and dental plan, disability plan,
survivor income plan, life insurance plan or any other welfare benefit plan, as
defined in Section 3(1) or ERISA, currently or hereafter made available by the
Company in which the Executive is eligible to participate.

Section 2. Benefits Upon Termination of Employment

(a) Subject of the provisions of Section 6, the Executive shall be entitled to a
Salary Continuance Benefit and a Welfare Continuance Benefit if (i) the
employment of the Executive with the Company is terminated by the Company for
any reason other than Good Cause within two (2) years following the Effective
Date, or (ii) the Executive has a Termination for Good Reason within two
(2) years following the Effective Date.

(b) The Salary Continuance Benefit shall be an amount equal to ___________ times
the sum of (i) the Executive’s Base Salary, and (ii) the Executive’s Maximum
Bonus Opportunity.

(c) The Salary Continuance Benefit shall be paid, at the election of the
Executive, in one of the following methods:

(i) equal monthly payments during the one-year period following the date of the
Executive’s termination of employment, or

(ii) a single lump sum payment within 30 days of the date of the Executive’s
termination of employment.

The election must be made by the Executive on a form provided by the Company and
may not be subsequently changed, except as provided in Section 4 below.

(d) Payment of the Salary Continuance Benefit shall be subject to the following
terms and conditions:

(i) Salary Continuance Benefits shall be made net of all required federal and
state payroll taxes and similar required withholdings.

(ii) Payment of the Salary Continuance Benefit shall not affect the entitlement
of the Executive or the Executive’s Beneficiary, or any other person entitled to
receive benefits with respect to the Executive under any retirement plan,
Welfare Plan, or other plan or program maintained by the Company in which the
Executive participates at the date of termination of employment.

 

3



--------------------------------------------------------------------------------

(ii) Except as specifically provided in subsection (f) below, the Salary
Continuance Benefit shall not be affected by any employment which the Executive
may obtain after termination with the Company nor otherwise shall be subject to
mitigation in any respect.

(e) During the Severance Period, the Executive and the Executive’s dependents
will continue to be covered by all Welfare Plans in which the Executive and the
Executive’s dependents were participating immediately prior to the date of
termination of the Executive’s employment (the “Welfare Continuance Benefit”).
Any changes to any Welfare Plan during the Severance Period shall be applicable
to the Executive and the Executive’s dependents as if the Executive continued to
be an employee of the Company. The Company will pay all or a portion of the
costs of the Welfare Continuance Benefit for the Executive and the Executive’s
dependents under the Welfare Plans on the same basis if applicable, from time to
time, to active employees covered under the Welfare Plans. If such participation
in any one or more of the Welfare Plans included in the Welfare Continuance
Benefit is not possible under the terms of the Welfare Plan or any provision of
law would create an adverse tax effect for the Executive of the Company due to
such participation, the Company will provide substantially identical benefits
directly or through another insurance arrangement. The Welfare Continuance
Benefits as to any Welfare Plan will cease if and when the Executive has
obtained coverage under one of more welfare benefit plans of a subsequent
employer that provide for equal or greater benefits to the Executive and the
Executive’s dependents with respect to the specific type of benefit.

(f) If the Executive applies for and/or accepts employment with the Company
within five years of the Executive’s termination of employment with the Company,
the Executive shall repay to the Company the entire amount of the Salary
Continuance Benefit (less applicable payroll taxes and other amounts that were
withheld). The Company may offer to establish a reasonable repayment schedule
which will take into consideration the mount of repayment required. If the
Executive is receiving the Salary Continuance Benefit in monthly payments and
applies for and/or accepts the employment described above, the balance of the
monthly payments otherwise owing will not be paid or be payable to the
Executive, and the Executive will be obligated to repay only those monthly
payments that have already been paid to the Executive.

Section 3. Outplacement Services.

If (a) the employment of the Executive with the Company is terminated by the
Company for any reason other that Good Cause within two (2) years following the
Effective Date, or (b) the Executive has a Termination for Good Reason within
two (2) years following the Effective Date, the Executive shall be entitled to
received complete outplacement services, including job search and interview
skill services. The services shall be provided by a regionally recognized
outplacement organization selected by the Executive with the approval of the
Company (which approval shall not be unreasonably withheld). The services shall
be provided for up to one (1) year after the Executive’s termination of
employment.

 

4



--------------------------------------------------------------------------------

Section 4. Death.

(a) If the Executive dies before receiving the entire amount of the Salary
Continuance Benefit payable under this Agreement, the entire amount of the
Salary Continuance Benefit shall be paid to the Executive’s Beneficiary in a
single lump sum payment as soon as practicable following the Executive’s death.

(b) If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s spouse and other dependents shall continue to be covered under all
applicable Welfare Plans during the remainder of the Severance Period.

Section 5. Claims Procedure; Indemnification.

(a) If for any reason a payment or benefit due under this Plan is not paid or
provided when due, the Executive or the Executive’s Beneficiary may file a
written claim with the Board. If the claim is denied or no response is received
within forty-five (45) days after the date on which the claim was filed with the
Board (in case the claim will be deemed to have been denied), the Executive or
the Executive’s Beneficiary may appeal the denial to the Board within sixty
(60) days of receipt of written notification of the denial or the end of the
forty-five day period, whichever comes first. In pursuing an appeal, the
Executive or the Executive’s Beneficiary may request that the Board review the
denial, may review pertinent documents, and may submit issues and documents in
writing to the Board. A decision on appeal will be made within sixty (60) days
after the appeal is made.

(b) The Company shall indemnify the Executive against any and all expenses
(including attorney’s fees) which are incurred by the Executive in connection
with any claim made for a payment or benefit due under this Agreement that is
denied by the Board on appeal, and that is ultimately paid by the Company.

Section 6. Release of Claims.

(a) In consideration for and as a condition to receiving any payment or benefits
under this Agreement, the Executive must execute a written release in a form
provided by the Company. In addition to any other provisions determined by the
Company, the release may provide that the Executive agrees, for the Executive
and the Executive’s heirs, representatives, successors and assigns, that the
Executive has finally and permanently separated from employment with the
Company, and that the Executive waives, releases and forever discharges that
Company for any and all claims, known or unknown, that the Executive has or may
have, including but not limited to those relating to or arising out of the

 

5



--------------------------------------------------------------------------------

Executive’s employment with the Company and the termination thereof, including
but not limited to any claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, liability in tort, any
claims under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Fair Labor Standards Act, or any other federal, state or local law relating
to employment, employee benefits or the termination of employment, excepting
only any claims to vested retirement benefits.

Section 7. No Setoff.

Payment of a Severance Benefit shall be in addition to any other amounts
otherwise payable to the Executive, including any accrued but unpaid vacation
pay. Except as otherwise specifically provided in Sections 2(e) and (f) of this
Agreement, no payments or benefits payable to or with respect to the Executive
pursuant to this Agreement shall be reduced by any amount the Executive may owe
to the Company (except for amounts owed to the Company on account of loans,
travel or standing advances, personal charges on Company credit cards or
accounts, or the value of Company property not returned to the Company), or by
any amount the Executive may earn or receive from employment with another
employer or from any other source.

Section 8. No Assignment of Benefit.

No interest of the Executive or any Beneficiary under this Agreement, or any
right to receive any payment or distribution hereunder, shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind, nor may such interest or right to receive
a payment or distribution be taken, voluntarily or involuntarily, for the
satisfaction of the obligations or debts of, or other claims against, the
Executive or Beneficiary, including claims for alimony, support, separate
maintenance, and claims in bankruptcy proceedings.

Section 9. Benefits Unfunded.

All rights under this Agreement of the Executive and Beneficiaries shall at all
times be entirely unfunded, and no prevision shall at any time be made with
respect to segregating any assets of the Company for payment of any amounts due
hereunder. The Executive and Beneficiaries shall have only the rights of general
unsecured creditors of the Company.

Section 10. Applicable Law.

This Agreement shall be construed and interpreted pursuant to the laws of the
Commonwealth of Virginia, without reference to its conflict of laws rules.

 

6



--------------------------------------------------------------------------------

Section 11. No Employment Contract.

Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and the Company.

Section 12. Severability.

In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement shall not be affected thereby.

Section 13. Successors.

The Agreement shall be binding upon and inure to the benefit of the Company, the
Executive and their respective heirs, representatives and successors. The
Company, its successors and assigns shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) and any other
purchaser or transferee of any assets of the Company expressly to assume this
Agreement if such purchaser employs the Executive in connection with such a
purchase.

Section 14. Litigation Expenses.

The Company shall pay the litigation expenses, including reasonable attorney’s
fees, incurred by the Executive or Beneficiary in a suit against the Company in
which the Executive or Beneficiary successfully sues to enforce the Executive’s
rights under the Agreement.

Section 15. Notices.

All notices and other communications required or permitted under this Agreement
shall be in writing, unless otherwise provided in this Agreement, and shall be
deemed effective and given upon actual delivery if presented personally, one
business day after the date sent if sent by prepaid telegram, overnight courier
service, telex, or by facsimile transmission or five business days after the
date sent if sent by certified or registered mail, postage prepaid, return
receipt requested, which shall be addressed:

 

  (a) In the case of the Company to:

Bank of Essex

P.O. Box 965

Tappahannock, VA 22560

Attention: George M. Longest, Jr.

Fax Number: 804-443-9472

 

  (b) In the case of Executive to:

__________________________________

__________________________________

__________________________________

 

7



--------------------------------------------------------------------------------

Attention: ______________________

Fax Number: ___________________

or, in each case, to such other address as may be designated in writing by any
such party.

Section 16. Amendment and Termination.

Prior to the Effective Date, the Company may amend, modify or terminate this
Agreement for any reason or no reason. On and after the Effective Date, the
Agreement may not be amended, modified, or terminated in any way that adversely
affects the Executive’s right to a benefit under the Agreement or the
circumstances of eligibility therefore without the written consent of the
Executive.

Section 17. Captions and Section Headings.

Captions and section headings herein are for convenience only, are not a part
hereof and shall not be used in construing this Agreement.

Section 18. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the subject matter hereof.

Section 19. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

BOE FINANCIAL SERVICES OF VIRGNIA, INC. By:     Title:     Date:     EXECUTIVE  
Date:    

 

8